
	

114 SRES 384 ATS: Designating March 2, 2016, as “Read Across America Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 384
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2016
			Ms. Collins (for herself, Mr. Reed, Mr. Cochran, Mr. Kaine, Mr. Durbin, and Mrs. Capito) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 2, 2016, as Read Across America Day.
	
	
 Whereas reading is a basic requirement for quality education and professional success and is a source of pleasure throughout life;
 Whereas the people of the United States must be able to read if the United States is to remain competitive in the global economy;
 Whereas Congress has placed great emphasis on reading intervention and providing additional resources for reading assistance, including through the programs authorized by the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and through annual appropriations for library and literacy programs; and
 Whereas more than 50 national organizations concerned about reading and education have joined with the National Education Association to designate March 2, the anniversary of the birth of Theodor Geisel (commonly known as Dr. Seuss), as a day to celebrate reading: Now, therefore, be it
		
	
 That the Senate— (1)designates March 2, 2016, as Read Across America Day;
 (2)honors Theodor Geisel (commonly known as Dr. Seuss) for his success in encouraging children to discover the joy of reading; (3)celebrates the 19th anniversary of Read Across America Day;
 (4)encourages parents to read with their children for at least 30 minutes on Read Across America Day in honor of the commitment of the Senate to building a country of readers; and
 (5)encourages the people of the United States to observe Read Across America Day with appropriate ceremonies and activities.
			
